NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CATHY L. GOODMAN and LYLE                       No. 20-55937
P. ROBBINS,
                                                D.C. No. 2:19-cv-03215-JFW-PJW
                Appellants,

 v.                                             MEMORANDUM*

MOTION PICTURE INDUSTRY HEALTH
PLAN FOR ACTIVE PARTICIPANTS,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     John Walter, District Judge, Presiding

                              Submitted July 29, 2021**
                                Pasadena, California

Before: M. SMITH, LEE, Circuit Judges, and ROBRENO***, District Judge.

      Cathy Goodman and Lyle Robbins (“Goodman”) appeal from the district

court’s entry of judgment in favor of the Motion Picture Industry Health Plan in this


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***    The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
termination of benefits action under the Employee Retirement Income Security Act

of 1974. Because the parties are familiar with the facts, we do not recount them

here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court correctly held that the abuse of discretion standard of

review applies to the plan administrator’s decision to terminate Goodman’s spousal

benefits following her divorce from Robbins. “Where an ERISA Plan grants

discretionary authority to determine eligibility for benefits or to construe the terms

of the plan, a plan administrator’s interpretation of a plan is reviewed for abuse of

discretion.” Lehman v. Nelson, 862 F.3d 1203, 1216 (9th Cir. 2017) (citation

omitted).    But if a plan administrator “invaded the province of statutory

interpretation,” then de novo review will apply. McDaniel v. Chevron Corp., 203

F.3d 1099, 1108 (9th Cir. 2000) (cleaned up).

      Here, the Plan confers full discretion on the plan administrator to interpret the

terms of the Plan. Under the terms of the Plan, a divorced spouse “becomes

ineligible for benefits at the end of the month in which the date of the final decree of

dissolution of marriage or divorce is entered.” Goodman, however, argues that the

administrator’s interpretation of “final decree of dissolution of marriage or divorce”

was a legal question tied to the interpretation of the California Family Code. We

disagree. The only question was whether the state-court marital dissolution order

constituted a disqualifying event under the terms of the Plan. The phrase “final


                                           2
decree of dissolution of marriage or divorce” did not incorporate or rely on any

definitions from California state law. No statutory interpretation was necessary, so

abuse of discretion review applies.

      2.     The district court also correctly held that the plan administrator did not

abuse its discretion when it interpreted the term “final decree of dissolution of

marriage or divorce” to apply to the judgment of dissolution of marriage entered by

the Los Angeles County Superior Court in February 2016.               In reviewing an

administrator’s interpretation of plan terms, the court should “ask whether the

Board’s interpretation is unreasonable, closely reading contested terms and applying

contract principles derived from state law, guided by the policies expressed in

ERISA and other federal labor laws.” O’Rourke v. N. Cal. Elec. Workers Pension

Plan, 934 F.3d 993, 1000 (9th Cir. 2019) (cleaned up).

      With that framework in mind, it was not an abuse of discretion for the

administrator to treat the February 2016 judgment as a “final decree of dissolution

of marriage.” The judgment of dissolution clearly states: “Marital or domestic

partnership status is terminated and the parties are restored to the status of single

persons.” Even accepting Goodman’s argument that this judgment was merely

interlocutory because it did not resolve the divorce proceedings in their entirety, that

does not mean it was unreasonable for the plan administrator to treat the judgment

as a “final decree” for purposes of determining benefits eligibility. The judgment


                                           3
unambiguously terminated the status of the marriage, which reasonably counts as a

“final decree of dissolution of marriage” under the plain meaning of that phrase. It

was therefore not an abuse of discretion for the administrator to treat the 2016

judgment as a “final decree of dissolution of marriage” disqualifying Goodman from

eligibility for spousal benefits under the Plan.

      3.     Finally, the district court correctly held that the notice provisions of the

Plan complied with the general notice required by the Consolidated Omnibus Budget

Reconciliation Act (“COBRA”). A plan must “be written in a manner calculated to

be understood by the average plan participant.” 29 U.S.C. § 1022(a). Here, the Plan

documents stated: “To qualify for COBRA coverage, the Plan Office must be

notified within 60 days of the date that the final decree of divorce or dissolution is

filed with the court, or the date that coverage would have terminated because of the

divorce, whichever is later.” An average plan participant would have reasonably

understood the phrase “final decree of divorce or dissolution” to cover the February

2016 judgment of dissolution of marital status. Robbins, however, did not notify the

plan office of the divorce until December 2017. Because Robbins failed to notify

the plan office within 60 days of the filing of the judgment, the Plan was not

obligated to send Goodman any additional information about her right to continue

coverage. We thus agree with the district court that there was no COBRA violation,

and we also reject Goodman’s request for statutory penalties.


                                           4
AFFIRMED.




            5